Exhibit 10.76

 

GENERAL CONTINUING GUARANTY

﻿

This GENERAL CONTINUING GUARANTY (this "Guaranty"), dated as of December 29,
2017, is executed and delivered by Micron Solutions, Inc., a Delaware
corporation (the "Guarantor"), in favor of Rockland Trust Company, a
Massachusetts trust company (together with its successors and assigns,
"Lender"), in light of the following: 

﻿

WHEREAS, Micron Products Inc., a Massachusetts corporation ("Borrower") and
Lender, contemporaneously herewith, have entered into that certain Credit and
Security Agreement of even date herewith (as amended, modified, supplemented or
restated, the "Credit Agreement"); 

﻿

WHEREAS, Borrower is a Subsidiary of Guarantor and, as such, Guarantor will
benefit by virtue of the financial accommodations extended to Borrower by
Lender; and 

﻿

WHEREAS, in order to induce Lender to enter into the Credit Agreement and the
other Loan Documents and to extend loans and other financial accommodations to
Borrower pursuant to the Credit Agreement, and in consideration thereof, and in
consideration of any loans or other financial accommodations heretofore or
hereafter extended by Lender to Borrower pursuant to the Credit Agreement or the
other Loan Documents, Guarantor has agreed to guaranty the Guarantied
Obligations. 

﻿

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows: 

﻿

1.    Definitions and Construction.  

﻿

(a)    Definitions.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.  The
following terms, as used in this Guaranty, shall have the following meanings:

﻿

"Borrower" has the meaning set forth in the recitals to this Guaranty.

﻿

"Credit Agreement" has the meaning set forth in the recitals to this Guaranty.

﻿

"Guarantied Obligations" means all now or hereafter existing or arising
Obligations owing by Borrower to Lender under the Credit Agreement or any of the
other Loan Documents, whether for principal, interest (including all interest
that accrues after the commencement of any Insolvency Proceeding irrespective of
whether a claim therefor is allowed in such case or proceeding), discount,
charges, fees, expenses or otherwise, and also includes any and all expenses
(including reasonable counsel fees and expenses) incurred by Lender in enforcing
any rights under this Guaranty.  Without limiting the generality of the
foregoing, Guarantied Obligations shall include all amounts that constitute part
of the Guarantied Obligations and would be owed by Borrower to Lender under the
Credit Agreement or any of the other Loan Documents but for the fact that they
are unenforceable or not allowable, including due to the existence of a
bankruptcy, reorganization or similar proceeding involving Borrower or any other
guarantor.

﻿

"Guarantor" has the meaning set forth in the preamble to this Guaranty.

﻿

"Guaranty" has the meaning set forth in the preamble to this Guaranty.

﻿

"Lender" has the meaning set forth in the preamble to this Guaranty.





 

--------------------------------------------------------------------------------

 



"Record" means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

﻿

"Voidable Transfer" has the meaning set forth in Section 9 of this Guaranty.

﻿

(b)    Construction.  Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty.  Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified.  Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against Lender or
Guarantor, whether under any rule of construction or otherwise.  On the
contrary, this Guaranty has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of Guarantor and Lender.  Any
reference herein to the satisfaction or payment in full of the Guarantied
Obligations shall mean the payment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement or any other Loan Documents)
of all Guarantied Obligations other than contingent indemnification Guarantied
Obligations and other than any Bank Product Obligations that, at such time, are
allowed by the Lender to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of the Credit Agreement or any
other Loan Documents and the full and final termination of any commitment to
extend any financial accommodations under the Credit Agreement and any other
Loan Documents.  Any reference herein to any Person shall be construed to
include such Person’s successors and assigns.  Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.  The captions
and headings are for convenience of reference only and shall not affect the
construction of this Guaranty.

﻿

2.    Guarantied Obligations.  Guarantor hereby irrevocably and unconditionally
guaranties to Lender (a) the due and punctual payment of the Guarantied
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise (it being the intent of Guarantor that the guaranty set forth herein
shall be a guaranty of payment and not a guaranty of collection), and (b) the
punctual and faithful performance, keeping, observance, and fulfillment by
Borrower of all of the agreements, conditions, covenants, and obligations of
Borrower contained in the Credit Agreement and in each of the other Loan
Documents.

﻿

3.    Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, discount rate, any charge or fee, payment terms, or
other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. 





2

--------------------------------------------------------------------------------

 



To the maximum extent permitted by law, Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, Guarantor acknowledges and
agrees that, to the fullest extent permitted by applicable law, (a) no such
revocation shall be effective until written notice thereof has been received by
Lender, (b) no such revocation shall apply to any Guarantied Obligations in
existence on the date of receipt by Lender of such written notice (including any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Lender in existence on the date of such revocation, (d) no payment by
Guarantor, Borrower, or from any other source, prior to the date of Lender’s
receipt of written notice of such revocation shall reduce the maximum obligation
of Guarantor hereunder, and (e) any payment by Borrower or from any source other
than Guarantor subsequent to the date of such revocation shall first be applied
to that portion of the Guarantied Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligation of Guarantor hereunder.

﻿

4.    Performance Under this Guaranty.  In the event that Borrower fails to make
any payment of any Guarantied Obligations, on or prior to the due date thereof,
or if Borrower shall fail to perform, keep, observe, or fulfill any other
obligation referred to in clause (b) of Section 2 of this Guaranty in the manner
provided in the Credit Agreement or any of the other Loan Documents, Guarantor
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

﻿

5.    Primary Obligations.  This Guaranty is a primary and original obligation
of Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions.  Guarantor hereby agrees that it is directly, jointly and severally
with any other guarantor of the Guarantied Obligations, liable to Lender, that
the obligations of Guarantor hereunder are independent of the obligations of
Borrower or any other guarantor, and that a separate action may be brought
against Guarantor, whether such action is brought against Borrower or any other
guarantor or whether Borrower or any other guarantor is joined in such action.
Guarantor hereby agrees that its liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement by Lender of whatever
remedies they may have against Borrower or any other guarantor, or the
enforcement of any lien or realization upon any security by Lender.  Guarantor
hereby agrees that any release which may be given by Lender to Borrower or any
other guarantor, or with respect to any property or asset subject to a Lien,
shall not release Guarantor.  Guarantor consents and agrees that Lender shall
not be under any obligation to marshal any property or assets of Borrower or any
other guarantor in favor of Guarantor, or against or in payment of any or all of
the Guarantied Obligations.

﻿

6.    Waivers.  

﻿

(a)    To the fullest extent permitted by applicable law, Guarantor hereby
waives (i) notice of acceptance hereof, (ii) notice of financial accommodations
made or extended under the Credit Agreement, or the creation or existence of any
Guarantied Obligations, (iii) notice of the amount of the Guarantied
Obligations, subject, however, to Guarantor’s right to make inquiry of Lender to
ascertain the amount of the Guarantied Obligations at any reasonable time, (iv)
notice of any adverse change in the financial condition of Borrower, (v) notice
of presentment for





3

--------------------------------------------------------------------------------

 



payment, demand, protest, and notice thereof as to any instrument among the
Credit Agreement and any of the other Loan Documents, (vi) notice of any Default
or Event of Default under the Credit Agreement and any of the other Loan
Documents, (vii) notice of intent to accelerate and notice of acceleration,
(viii) notice of any of the events or circumstances enumerated in Section 7, and
(ix) all other notices (except if such notice is specifically required to be
given to Guarantor under this Guaranty, any of the Loan Documents to which
Guarantor is a party or applicable law) and demands to which Guarantor might
otherwise be entitled.

﻿

(b)    To the fullest extent permitted by applicable law, Guarantor hereby
waives the right by statute or otherwise to require Lender to institute suit
against Borrower or any other guarantor or to exhaust any rights and remedies
which Lender has or may have against Borrower or any other guarantor.  In this
regard, Guarantor agrees that it is bound to the payment of each and all
Guarantied Obligations, whether now existing or hereafter arising, as fully as
if the Guarantied Obligations were directly owing to Lender by Guarantor.  To
the fullest extent permitted by applicable law, Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guarantied Obligations shall have been paid in full, to the
extent of any such payment) of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower in respect thereof.

﻿

(c)    To the fullest extent permitted by applicable law, Guarantor hereby
waives (i) any right to assert against Lender, any defense (legal or equitable),
set-off, counterclaim, or claim which Guarantor may now or at any time hereafter
have against Borrower or any other party liable to Lender, (ii) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guarantied Obligations or any security therefor, (iii)
any right or defense arising by reason of any claim or defense based upon an
election of remedies by Lender, including any defense based upon an impairment
or elimination of Guarantor’s rights of subrogation, reimbursement,
contribution, or indemnity of Guarantor against Borrower or other guarantors or
sureties, and (iv) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder.

﻿

(d)    Until the Guarantied Obligations have been paid in full, (i) Guarantor
hereby postpones and agrees not to exercise any right of subrogation Guarantor
has or may have as against Borrower with respect to the Guarantied Obligations,
(ii) Guarantor hereby postpones and agrees not to exercise any right to proceed
against Borrower or any other Person now or hereafter liable on account of the
Obligations for contribution, indemnity, reimbursement, or any other similar
rights (irrespective of whether direct or indirect, liquidated or contingent)
arising from this Guaranty, and (iii) Guarantor hereby postpones and agrees not
to exercise any right it may have to proceed or to seek recourse against any
property or asset of Borrower or any other Person now or hereafter liable on
account of the Obligations.

﻿

(e)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES
BY LENDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS





4

--------------------------------------------------------------------------------

 



DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST BORROWER
BY THE OPERATION OF APPLICABLE LAW.

﻿

(f)    Without limiting the generality of any other waiver or other provision
set forth in this Guaranty, Guarantor hereby also agrees, to the extent
permitted by applicable law, to the following waivers:

﻿

(i)    Lender’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations,
the Credit Agreement or any of the other Loan Documents. Guarantor agrees that
Lender’s rights under this Guaranty shall be enforceable even if Borrower had no
liability at the time of execution of the Loan Documents or the Guarantied
Obligations are unenforceable in whole or in part, or Borrower ceases to be
liable with respect to all or any portion of the Guarantied Obligations;

﻿

(ii)    Guarantor agrees that Lender’s rights under the Credit Agreement and the
Loan Documents will remain enforceable even if the amount guaranteed hereunder
is larger in amount and more burdensome than that for which Borrower is
responsible. The enforceability of this Guaranty against Guarantor shall
continue until all Guarantied Obligations have been paid in full and shall not
be limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Credit
Agreement or the Loan Documents, from whatever cause, the failure of any
security interest in any such security or collateral or any disability or other
defense of Borrower, any other guarantor of Borrower's obligations under any of
the Loan Documents, any pledgor of collateral for any Person’s obligations to
Lender or any other Person in connection with the Credit Agreement or the Loan
Documents;

﻿

(iii)    Guarantor waives the right to require Lender to (A) proceed against
Borrower, any guarantor of Borrower's obligations under the Credit Agreement or
any of the other Loan Documents, any other pledgor of collateral for any
Person’s obligations to Lender or any other Person in connection with the
Guarantied Obligations, (B) proceed against or exhaust any other security or
collateral Lender may hold, or (C) pursue any other right or remedy for
Guarantor’s benefit, and agrees that Lender may exercise its right under this
Guaranty without taking any action against Borrower, any other guarantor of
Borrower's obligations under the Credit Agreement or the other Loan Documents,
any pledgor of collateral for any Person’s obligations to Lender or any other
Person in connection with the Guarantied Obligations, and without proceeding
against or exhausting any security or collateral Lender holds; and

﻿

(iv)    Guarantor waives, and agrees that its liability hereunder shall not be
affected by, any neglect, delay, omission, failure, or refusal of Lender to (A)
exercise or properly or diligently exercise any right or remedy with respect to
any or all of the Guarantied Obligations or the collection thereof or any
security interests or liens or other security for or guaranty of the Guarantied
Obligations, or any portion thereof, (B) take or prosecute, or properly or
diligently take or prosecute, any action for the collection of any or all of the
Guarantied Obligations against Borrower, Guarantor or any other Person in
respect of any or all of the Guarantied Obligations, (C) foreclose or prosecute,
or properly or diligently foreclose or prosecute, any action in connection with
any agreement, document or instrument or arrangement evidencing, securing, or
otherwise affecting all or any part of the Guarantied Obligations, or (D)
mitigate damages or take any other action to reduce, collect, or enforce the
Guarantied Obligations.





5

--------------------------------------------------------------------------------

 



7.    Releases.  Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction, compromise or settle, shorten or
extend any period of duration or the time for the payment of the Obligations, or
discharge the performance of the Obligations, or may refuse to enforce the
Obligations, or otherwise elect not to enforce the Obligations, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the terms and provisions of the Credit Agreement or any of the other Loan
Documents or may grant other indulgences to Borrower or any other guarantor in
respect thereof, or may amend or modify in any manner and at any time (or from
time to time) any one or more of the Obligations, the Credit Agreement or any of
the other Loan Documents (including any increase or decrease in the principal
amount of any Obligations or the interest, fees or other amounts that may accrue
from time to time in respect thereof), or may, by action or inaction, release or
substitute Borrower or any guarantor, if any, of the Guarantied Obligations, or
may enforce, exchange, release, or waive, by action or inaction, any security
for the Guarantied Obligations or any other guaranty of the Guarantied
Obligations, or any portion thereof.  Guarantor agrees that, to the fullest
extent permitted as applicable law, its obligations under this Guaranty shall
not be released, diminished, impaired, reduced, or affected by the occurrence of
any one or more of the following events: (a) lack of organizational authority of
Borrower, (b) any receivership, insolvency, bankruptcy, or other proceedings
affecting Borrower or its property, (c) partial or total release or discharge of
Borrower or any other Person from the performance of any obligation contained in
any instrument or agreement evidencing, governing, or securing all or any part
of the Guarantied Obligations, whether occurring pursuant to any applicable law
or otherwise, (d) any change in the time, manner, or place of payment of, or in
any other term of, or any increase or decrease in the amount of, all the
Guarantied Obligations, or any portion thereof, or any other amendment or waiver
of any term of, or any consent to departure from any requirement of, the Credit
Agreement or any of the other Loan Documents, (e) the taking or accepting of any
collateral security for all or any part of the Guarantied Obligations, this
Guaranty, or any other guaranty, (f) the taking or accepting of any other
guaranty for all or any part of the Guarantied Obligations, (g) any failure to
acquire, perfect, or continue any security interest or lien on Collateral
securing all or any part of the Guarantied Obligations or on any property
securing this Guaranty, (h) any exchange, release, or subordination of any
security interest or lien on any Collateral, or any release, amendment, waiver,
or subordination of any term of any guaranty of the Guarantied Obligations or
any other impairment of any collateral security or guaranty now or hereafter
securing all or any part of the Guarantied Obligations, (i) any failure to
dispose of any collateral security at any time securing all or any part of the
Guarantied Obligations or this Guaranty in a commercially reasonable manner or
as otherwise may be required by any applicable law, (j) any merger,
reorganization, consolidation, or dissolution of Borrower or any other Person at
any time liable for any of the Obligations, any sale, lease, or transfer of any
or all of the assets of Borrower or any other Person at any time liable for any
of the Obligations, or any change in name, business, organization, location,
composition, structure, or organization of Borrower or any other Person at any
time liable for any of the Obligations, (k) any Change of Control or any other
change in the capitalization or equity interest ownership of Borrower or any
other Person at any time liable for any of the Obligations, (l) any invalidity
or unenforceability of or defect or deficiency in the Credit Agreement or any of
the other Loan Documents, (m) avoidance or subordination of the Guarantied
Obligations, or any portion thereof, (n) the unenforceability of all or any part
of the Guarantied Obligations against Borrower because any interest contracted
for, charged, or received in respect of the Guarantied Obligations exceeds the
amount permitted by any applicable law, (o) any waiver, consent, extension,
forbearance, or granting of any indulgence by Lender with respect to the
Guarantied Obligations or any provision of the Credit Agreement or





6

--------------------------------------------------------------------------------

 



any of the other Loan Documents, (p) any delay in or lack of enforcement of any
remedies under the Credit Agreement or any of the other Loan Documents, (q) the
act of creating all or any part of the Guarantied Obligations is ultra vires, or
the officers or other representatives creating all or any part of the Guarantied
Obligations acted in excess of their authority, (r) any election of remedies by
Lender, (s) the Credit Agreement or any of the other Loan Documents were forged,
(t) the election by Lender in any proceeding under the Bankruptcy Code of the
application of Section 1111(b)(2) thereof, (u) any borrowing or grant of a
security interest by Borrower as debtorin-possession, under Section 364 of the
Bankruptcy Code, (v) any use by Borrower (whether with the consent of Lender or
otherwise) of cash collateral during the pendency of any bankruptcy proceeding,
(w) the making of post-petition loans or any other provision for the extension
of postpetition credit to Borrower as debtor-in-possession in any bankruptcy
proceedings, (x) the disallowance in bankruptcy of all or any portion of the
claims of Lender for payment of any of the Guarantied Obligations, or (y) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense available to Borrower or any guarantor (other than that the
Guarantied Obligations shall have been paid in full).

﻿

8.    No Election.  Lender shall have the right to seek recourse against
Guarantor to the fullest extent provided for herein and no election by Lender to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing.  Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that the Guarantied Obligations have been paid in full by such action or
proceeding.

﻿

9.    Revival and Reinstatement.  If the incurrence or payment of the Guarantied
Obligations or the obligations of Guarantor under this Guaranty by Guarantor or
the transfer by Guarantor to Lender of any property of Guarantor should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a "Voidable Transfer"), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

﻿

10.    Financial Condition of Borrower.  Guarantor represents and warrants to
Lender that Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guarantied
Obligations.  Guarantor further represents and warrants to Lender that Guarantor
has read and understands the terms and conditions of the Credit Agreement and
each of the other Loan Documents.  Guarantor hereby covenants that it will
continue to keep itself informed of Borrower’s financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Guarantied
Obligations.





7

--------------------------------------------------------------------------------

 



11.    Payments; Application.  All payments to be made hereunder by Guarantor
shall be made in U.S. dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

﻿

12.    Attorneys’ Fees and Costs.  Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees and all other out-of-pocket reasonable costs and
expenses which may be incurred by Lender in connection with the enforcement of
this Guaranty or in any way arising out of, or consequential to, the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor) against Guarantor, irrespective of whether suit is brought.

﻿

13.    Notices.  All notices and other communications hereunder to Lender shall
be in writing and shall be mailed, sent, or delivered in accordance with
provisions of the Credit Agreement applicable to notices and other
communications thereunder.  All notices and other communications hereunder to
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Borrower in accordance with the provisions of the Credit Agreement applicable to
notices and other communications thereunder.

﻿

14.    Cumulative Rights.  The rights, powers and remedies provided in this
Guaranty, the Credit Agreement and the other Loan Documents are cumulative, may
be exercised concurrently or separately, may be exercised from time to time and
in such order as Lender shall determine, subject to the provisions of this
Guaranty, and are in addition to, and not exclusive of, the rights, powers, and
remedies provided by existing or future applicable laws.  Lender’s failure or
delay to exercise or enforce, in whole or in part, any right, power or remedy
under this Guaranty, the Credit Agreement or any other Loan Documents shall not
constitute a waiver thereof, nor preclude any other or further exercise thereof.

﻿

15.    Severability of Provisions.  In the event any provision of this Guaranty
(or any part of any provision) is held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision (or remaining part of
the affected provision) of this Guaranty, but this Guaranty shall be construed
as if such invalid, illegal or unenforceable provision (or part thereof) had not
been contained in this Guaranty, but only to the extent it is invalid, illegal
or unenforceable.

﻿

16.    Entire Agreement; Amendments.  This Guaranty is intended by Lender and
Guarantor to be a complete, exclusive and final expression of the agreements
contained herein.  Neither Lender nor Guarantor shall hereafter have any rights
under any prior agreements pertaining to the matters addressed by this Guaranty
but shall look solely to this Guaranty for definition and determination of all
of their respective rights, liabilities and responsibilities under this
Guaranty.  Except as otherwise provided herein, this Guaranty may not be
supplemented, changed, waived, discharged, terminated, modified or amended,
except by written instrument executed by the parties.  THIS GUARANTY AND THE
LOAN DOCUMENTS TO WHICH GUARANTOR IS A PARTY REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

﻿

17.    Successors and Assigns.  This Guaranty binds and is for the benefit of
the successors and assigns of the parties hereto; provided that Guarantor shall
not assign or transfer





8

--------------------------------------------------------------------------------

 



any of its interests, rights or obligations under this Agreement without
Lender’s prior written consent.

﻿

18.    No Third Party Beneficiary.  This Guaranty is solely for the benefit of
Lender and its successors and assigns and may not be relied on by any other
Person.

﻿

19.    Governing Law.  This Guaranty shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of laws.

﻿

20.    JURY TRIAL WAIVER; VENUE.  

﻿

(a)    GUARANTOR AND LENDER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH GUARANTOR AND LENDER MAY BE PARTIES, ARISING OUT OF OR IN
ANY WAY PERTAINING TO (A) THIS GUARANTY OR (B) THE CREDIT AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
GUARANTY.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR
AND LENDER, AND GUARANTOR AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  GUARANTOR FURTHER
REPRESENTS THAT GUARANTOR HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS
OWN FREE WILL, AND THAT GUARANTOR AND LENDER HAVE HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

﻿

(b)    GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS GUARANTY MAY BE TRIED AND LITIGATED IN THE COMMONWEALTH OF
MASSACHUSETTS AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE DISTRICT OF MASSACHUSETTS; PROVIDED,  HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GUARANTOR
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT GUARANTOR MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 20. 

﻿

21.    Counterparts; Facsimile Execution.  This Guaranty may be executed in any
number of duplicate originals or counterparts, each of which shall be deemed to
be an original and all taken together shall constitute but one and the same
instrument.  Guarantor agrees that a facsimile or electronic transmission of any
signature of Guarantor shall be effective as an original signature
thereof.  Lender agrees that a facsimile or electronic transmission of this
Guaranty executed by





9

--------------------------------------------------------------------------------

 



Lender shall be effective as an original signature thereof.  Any party
delivering an executed counterpart of this Guaranty by facsimile or electronic
transmission also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

﻿

22.    Agreement to be Bound.  Guarantor hereby (a) makes to Lender each of the
representations and warranties set forth in the Credit Agreement applicable to
Guarantor fully as though Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis, and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that Borrower agrees and covenants to cause
Guarantor to do, and (ii) not to do any of the things set forth in the Credit
Agreement that Borrower agrees and covenants to cause Guarantor not to do, in
each case, fully as though Guarantor was a party thereto, and such agreements
and covenants are incorporated herein by this reference, mutatis mutandis.  

﻿

﻿

[Signature page follows]

﻿

 

10

--------------------------------------------------------------------------------

 

﻿

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

﻿

﻿

﻿

﻿

 

 

 

﻿

GUARANTOR:

﻿

 

 

 

﻿

MICRON SOLUTIONS, INC.

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ SALVATORE EMMA, JR.

﻿

 

Name:

SALVATORE EMMA, JR.

﻿

 

Title:

PRESIDENT & CEO

﻿

﻿

﻿

﻿

 

 

 

AGREED:

 

﻿

 

 

 

LENDER:

 

﻿

 

 

 

ROCKLAND TRUST COMPANY

 

﻿

 

 

 

﻿

 

 

 

By:

/s/ Thomas Meehan

 

﻿

Name:

Thomas Meehan

 

﻿

Title:

Relationship Manager

 

﻿

﻿

﻿

﻿



Signature Page to General Continuing Guaranty

--------------------------------------------------------------------------------